Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Objections
Claims 1 and 8 objected to because of the following informalities:  
The word “Torque” is misspelled as “Toque” in claims 1 and 8.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “offset determiner”, “target reaction torque determiner”, and “reaction torque generator” in claims 1, and 4-6.  As such, any device that operates the functions and tasks required in the claim will meet the claim limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Hulten et al (US Pub 2019/0047618 A1), hereafter known as Hulten.

For claim 1, Hulten teaches An apparatus for generating steering wheel reaction toque in a steer-by-wire (SBW) system for a vehicle, the 5apparatus comprising: ([0038]) 
an offset determiner determining an offset on the basis of input factors; ([0103], [0111], Figure 2, Part 260 determines a “steering-wheel angle offset”) 
a target reaction torque determiner determining target reaction torque on the basis of at least one of the input 10factors and the offset; and ([0103], [0111], Figure 2, Part 260 determines a “steering-wheel angle offset”, [0109-0112] also states how the offset is used to determine feedback torque actuator controls)
a reaction torque generator generating steering wheel reaction torque on the basis of the target reaction torque.  ([0102], Figure 1, part 130)

For claim 2, Hulten teaches The apparatus according to claim 1, wherein the input 15factors are a steering angle and a steering angular velocity.  ([0119], Hulten states that compensation torque can be calculated by steering angle and steering angle velocity. [0109-0112] goes into detail on how compensation torque is partially used to create the steering wheel angle offset or driver torque offset.)
10
For claim 8, Hulten teaches A method for generating steering wheel reaction toque 20in an SBW system for a vehicle, the method comprising: ([0038])
an offset determining step determining an offset on the basis of input factors; ([0103], [0111], Figure 2, Part 260 determines a “steering-wheel angle offset”)
a target reaction torque determining step determining target reaction torque on the basis of at least one of the 25input factors and the offset; and  ([0103], [0111], Figure 2, Part 260 determines a “steering-wheel angle offset”, [0109-0112] also states how the offset is used to determine feedback torque actuator controls)
22a reaction torque generating step generating steering wheel reaction torque on the basis of the target reaction torque.  ([0102], Figure 1, part 130)

5For claim 9, Hulten teaches The method according to claim 8, wherein the input factors are a steering angle and a steering angular velocity.   ([0119], Hulten states that compensation torque can be calculated by steering angle and steering angle velocity. [0109-0112] goes into detail on how compensation torque is partially used to create the steering wheel angle offset or driver torque offset.)

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hulten in light of Gruel et al (US Pub 2014/0230533 A1), hereafter known as Gruel.

For claim 3, Hulten teaches The apparatus according to claim 1, 
And input factors for offsets ([0103], [0111], Figure 2, Part 260 determines a “steering-wheel angle offset”)
Hulten does not teach wherein the input factors are rack force and variations in the rack force over time.  
Gruel, however, does teach wherein the input factors for feedback control are rack force and variations in the rack force over time.  ([0005], [[017-0018])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering feedback apparatus with Gruel’s method of using rack force as an input in determining reaction torque and also taking note of variances over time, in this case filtering out very sudden changes.  A person of ordinary skill in the art prior to the effective filing date would do this because it might help remove small changes in the reaction force from bumps on the road, and in case there is a quick change in the opposite direction, it could avoid a jarring and dangerous sudden steering reaction force.

For claim 10, Hulten teaches The method according to claim 8, 
And input factors for offsets ([0103], [0111], Figure 2, Part 260 determines a “steering-wheel angle offset”)
Hulten does not teach wherein the input factors are rack force and variations in the rack force over time.  
Gruel, however, does teach wherein the input factors for feedback control are rack force and variations in the rack force over time.  ([0005], [[017-0018])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering feedback apparatus with Gruel’s method of using rack force as an input in determining reaction torque and also taking note of variances over time, in this case filtering out very sudden changes.  A person of ordinary skill in the art prior to the effective filing date would do this because it might help remove small changes in the reaction force from bumps on the road, and in case there is a quick change in the opposite direction, it could avoid a jarring and dangerous sudden steering reaction force.

Claims 4-5, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hulten in view of Hara et al (WIPO 2006/064343 A2) hereafter known as Hara.

For claim 4, Hulten teaches The apparatus according to claim 1, 
Hulten does not teach wherein the target reaction torque determiner determines the target reaction torque on the basis of a reaction torque map that shows a relation of reaction torque to the input factors.  
Hara, however, teaches wherein the target reaction torque determiner determines the target reaction torque on the basis of a reaction torque map that shows a relation of reaction torque to the input factors.  ([0012-0017], Figures 4-7 and 9A])
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering wheel reaction force apparatus with Hara’s method of calculating a reaction force from a map that uses input factors because if the input to output values did not correspond to a particular equation very well, but you could predetermine the values experimentally, you could simply make a chart that would take one value, and give you the other desired value.

For claim 5, modified Hulten teaches The apparatus according to claim 4
Hulten does not teach the steering wheel reaction torque has hysteresis characteristics; and 
the offset determiner determines the offset such that the 5hysteresis characteristics of the steering wheel reaction torque on the reaction torque map represent a constant interval with respect to reference reaction torque within a steerable range.  
Hara, however, further teaches the steering wheel reaction torque has hysteresis characteristics; and ([0042])
the offset determiner determines the offset such that the 5hysteresis characteristics of the steering wheel reaction torque on the reaction torque map represent a constant interval with respect to reference reaction torque within a steerable range.  ([0017], Figure 9A.  While Hara does not specifically state that the interval is constant, the interval between the steering angle lines appears very constant)
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering wheel reaction force apparatus with Hara’s method of using hysteresis characteristics and having the reaction torque map have a set interval between different directional pulls because hysteresis assists drivers in returning to a zero point while driving, and having a constant interval would give drivers a consistent feeling of resistance or assistance when driving that might assist them in becoming familiar and comfortable with the controls.

For claim 11, Hulten teaches The method according to claim 8, 
Hulten does not teach wherein the target reaction torque determining step determines the target reaction torque on the basis of a reaction torque map that shows a relation of reaction torque to the input factors.  
Hara, however, teaches wherein the target reaction torque determining step determines the target reaction torque on the basis of a reaction torque map that shows a relation of reaction torque to the input factors.  ([0012-0017], Figures 4-7 and 9A])
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering wheel reaction force apparatus with Hara’s method of calculating a reaction force from a map that uses input factors because if the input to output values did not correspond to a particular equation very well, but you could predetermine the values experimentally, you could simply make a chart that would take one value, and give you the other desired value.

For claim 12, modified Hulten teaches The method according to claim 11, 
Hulten does not teach the steering wheel reaction torque has hysteresis characteristics; and 
the offset determining step determines the offset such that the 5hysteresis characteristics of the steering wheel reaction torque on the reaction torque map represent a constant interval with respect to reference reaction torque within a steerable range.  
Hara, however, further teaches the steering wheel reaction torque has hysteresis characteristics; and ([0042])
the offset determining step determines the offset such that the 5hysteresis characteristics of the steering wheel reaction torque on the reaction torque map represent a constant interval with respect to reference reaction torque within a steerable range.  ([0017], Figure 9A.  While Hara does not specifically state that the interval is constant, the interval between the steering angle lines appears very constant)
Therefore it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering wheel reaction force apparatus with Hara’s method of using hysteresis characteristics and having the reaction torque map have a set interval between different directional pulls because hysteresis assists drivers in returning to a zero point while driving, and having a constant interval would give drivers a consistent feeling of resistance or assistance when driving that might assist them in becoming familiar and comfortable with the controls.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hulten in light of Takeda et al (US Pub 2015/0225015 A1), hereafter known as Takeda.

For claim 6, Hulten teaches The apparatus according to claim 1, 
Hulten does not teach wherein the reaction torque generator is restricted such that variations in the steering wheel reaction torque over time are lower than or equal to a preset slope value. 15
Takeda however, does teach wherein the reaction torque generator is restricted such that variations in the steering wheel reaction torque over time are lower than or equal to a preset slope value. ([0083])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering feedback apparatus with Takeda’s method of limiting the rate of change of the reaction torque because an abrupt and large force on the steering wheel could be jarring or dangerous, and limiting how abrupt and large the change can be would help alleviate that jarring or dangerous experience.

For claim 13, Hulten teaches The method according to claim 8, 
Hulten does not teach wherein the reaction torque generating step is restricted such that variations in the steering wheel reaction torque over time is lower than or equal to a preset slope value.  
Takeda however, does teach wherein the reaction torque generating step is restricted such that variations in the steering wheel reaction torque over time is lower than or equal to a preset slope value. ([0083])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering feedback apparatus with Takeda’s method of limiting the rate of change of the reaction torque because an abrupt and large force on the steering wheel could be jarring or dangerous, and limiting how abrupt and large the change can be would help alleviate that jarring or dangerous experience.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hulten in light of Kanagawa et al (EP 1,838,566 B1), hereafter known as Kanagawa.

For claim 7, Hulten teaches The apparatus according to claim 1, 
Hulten does not teach wherein a magnitude of the target reaction torque is proportional to a speed of the vehicle.  
Kanagawa (EP 1838566 B1), however, does teach wherein a magnitude of the target reaction torque is proportional to a speed of the vehicle.  ([0041-0042], Figure 6.  The value L2 represents a multiplier used to change the road feedback portion of the reaction torque calculator (see Eq. 1, Line 5).  As shown on the equation in [0041], L2 lowers the GF value while speed is low, thus lowering the reaction torque while speed is low.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering reaction force system with Kanagawa’s method of having a magnitude of the target reaction torque being proportional to a speed of the vehicle because at low speeds, reaction forces on the steering wheel could hinder the control of delicate steering operations more than help.

For claim 14, Hulten teaches The method according to claim 8, 
Hulten does not teach wherein a magnitude of the target reaction torque is proportional to a speed of the vehicle.  
Kanagawa (EP 1838566 B1), however, does teach wherein a magnitude of the target reaction torque is proportional to a speed of the vehicle.  ([0041-0042], Figure 6.  The value L2 represents a multiplier used to change the road feedback portion of the reaction torque calculator (see Eq. 1, Line 5).  As shown on the equation in [0041], L2 lowers the GF value while speed is low, thus lowering the reaction torque while speed is low.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Hulten’s steering reaction force system with Kanagawa’s method of having a magnitude of the target reaction torque being proportional to a speed of the vehicle because at low speeds, reaction forces on the steering wheel could hinder the control of delicate steering operations more than help.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Birk et al (WO 2010/0144049 A1) relates to hysteresis in steering reaction torque, torque vs angle maps, and forces on the rack as input factors.
Arslan et al (WO 2016/105316 A1) relates to hysteresis in steering reaction torque, and torque vs angle maps.
Matsuo et al (EP 3210851 A2) relates to hysteresis in steering reaction torque, torque vs angle maps, and forces on the rack as input factors.
Marouf et al (see attached paper) relates to treating road reaction force as the same as rack force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664